Citation Nr: 1206270	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-17 984	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for residuals, plastic surgery for facial scars, postoperative.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The Veteran had active military service from June 1962 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, granted service connection for residuals, plastic surgery for facial scars, postoperative, and assigned a noncompensable disability rating.  In April 2007 and August 2007 rating decisions, the RO increased the disability rating to 10 and 30 percent, respectively.  Since these increases did not constitute a full grant of the benefits sought, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in January 2010.  A transcript of the hearing is of record.  The Board remanded the appeal for additional development in October 2010.


FINDING OF FACT

On January 20, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, of his desire to withdraw the issue of entitlement to an initial disability rating in excess of 30 percent for residuals, plastic surgery for facial scars, postoperative,
from appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawals must be in writing and may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran, through his authorized representative, withdrew his appeal in a January 2012 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Sonnet Gorham
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


